DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 2-3, recites “a four-wheel offroad vehicle” which is indefinite because it is unclear what the difference is between the four-wheel offroad vehicle from claim 6 and the vehicle from claim 1, lines 1-2.  Is the Applicant trying to claim that the vehicle is a four-wheel offroad vehicle?
Claim 11 recites the limitation "the functional structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is the functional structure that same element as the main chassis?
Claim 16, line 2, recites “an offroad vehicle” which is indefinite because it is unclear what the difference is between the offroad vehicle from claim 16 and the vehicle from claim 11, line 2.  Is the Applicant trying to claim that the vehicle is an offroad vehicle?
Claim 17, line 2, recites “a four-wheeled offroad vehicle” which is indefinite because it is unclear what the difference is between the four-wheeled offroad vehicle from claim 17 and the vehicle from claim 11, line 2.  Is the Applicant trying to claim that the vehicle is a four-wheeled offroad vehicle?
Claim 18, line 2, recites “an offroad vehicle” which is indefinite because it is unclear what the difference is between the offroad vehicle from claim 18 and the vehicle from claim 11, line 2.  Is the Applicant trying to claim that the vehicle is an offroad vehicle?
Claim 19, line 2, recites “a four-wheeled offroad vehicle” which is indefinite because it is unclear what the difference is between the four-wheeled offroad vehicle from claim 19 and the vehicle from claim 11, line 2.  Is the Applicant trying to claim that the vehicle is a four-wheeled offroad vehicle?
Allowable Subject Matter
Claims 1-5 and 8-10 are allowed over the prior art of record.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hempelmann (US 5,959,790) discloses a breakaway mirror construction that is comprised of an attachment member that attaches to a vehicle, a mirror assembly, and a spring assembly that allows the mirror assembly to pivot away from the attachment member and to spring back to its original position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656